 



GRANT OF SECURITY INTER EST (TRADEMARKS)

 

Dated: January 24, 2013

 

The undersigned, THE ONE GROUP, LLC, a Delaware limited liability company (the
"Grantor"), is obligated to HERALD NATIONAL BANK (the "Secured Party") under the
Credit Agreement, dated as of October 31,2011 (as heretofore amended and as it
may be further amended, restated, supplemented or otherwise modified from time
to time), by and among the Grantor, One 29 Park Management, LLC, STK-Las Vegas,
LLC, STK Atlanta, LLC Heraea Vegas LLC, and XI Shi Las Vegas LLC (collectively,
the "Borrowers"), and the Secured Party, and pursuant to which the Borrowers
have entered into the Amended and Restated Security Agreement, dated as of
January 24, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the "Security Agreement"), by and among the Borrowers and the
Secured Party.

 

Pursuant to the Security Agreement, the Grantor has granted to the Secured Party
a security interest in and to all ofthe present and future right, title and
interest of the Grantor in and to the trademarks listed on Schedule 1, which
trademarks are registered in the United States Patent and Trademark Office (the
"Trademarks"), together with the goodwill of the business symbolized by the
Trademarks and the applications and registrations thereof, and all proceeds
thereof, including, without limitation, any and all causes of action which may
exist by reason of infringement thereof (the "Collateral"), to secure the prompt
payment, performance and observance of the Obligations (as defined in the
Security Agreement).

 

For good and valuable consideration, the receipt of which is hereby
acknowledged, and for the purpose of recording the grant of the security
interest as aforesaid, the Grantor does hereby further grant to the Secured
Party a security interest in the Collateral to secure the prompt payment,
performance and observance of the Obligations.

 

The Grantor does hereby further acknowledge and affirm that the rights and
remedies of the Secured Party with respect to the security interest in the
Collateral made and granted hereby are set forth in the Security Agreement, the
terms and provisions of which are hereby incorporated herein by reference as if
fully set forth herein.

 

The Secured Party's address is: 623 Fifth Avenue, New York, New York 10022.

 

[Signature Page to Follow]

 



 

 

 



IN WITNESS WHEREOF, the Grantor has caused this Grant of Security Interest
(Trademarks) to be duly executed by its duly authorized officer as of the date
first set forth above.

 

 

 

[image_007.gif] 

 

 

 

Signature Page to Grant of Security Interest (Trademarks)

 

 



 



STATE OF NEW YORK )     ) ss.:   COUNTY OF NEW YORK )  









 

On the 23rd day of January in the year 2013 before me, the undersigned,

personally appeared Sam Goldfinger, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

 

 



[image_002.jpg]

 



My Commission Expires:

 

[image_004.jpg] 

 

[image_003.jpg] 

 

 



 





 

 

 



Schedule 1

to

Grant of Security Interest (Trademarks)

by The One Group, LLC Dated as of January 24,2013

 

 

U.S. FEDERAL TRADEMARK REGISTRATIONS

 



 

GPNO.

 

MARK

APPLICATION/ REGISTRATION NO.

 

APPLICANT

(CLASS) GOODS

AND/OR SERVICES

 

STATUS

  484-006 THE ONE NEW YORK

SN: 78/528,391

Filed 12/7/04

THE ONE GROUP LLC (Class 43) Hotels, restaurants, cafes, bar services, cocktail
lounges, resort hotels; health resort services, namely, providing food and
lodging that specialize in promoting patrons' general health and well-being; spa
services, namely, providing temporary accommodations and meals to clients of a
health or beauty s a.

Suspended on 7/27/05 (still suspended as of

5/7/12)

484-007 THE ONE NEW ORLEANS

SN: 78/528,405

Filed 12/7/04

THE ONE GROUP LLC

(Class 43) hotels, restaurants, cafes, bar services, cocktail lounges, resort
hotels; health resort services, namely, providing food and lodging that
specialize in promoting patrons' general health and well-being; and spa
services, namely, providing temporary accommodations and meals to clients of a
health or beauty spa.

Suspended on 7/27/05

(still suspended as of

5/7/12)

484-008 THE ONE LAS VEGAS

SN:78/528,408

Filed 12/7/04

THE ONE GROUP LLC

(Class 43) Hotels, restaurants, cafes, bar services, cocktail lounges, resort
hotels; health resort services, namely, providing food and lodging that
specialize in promoting patrons' general health and well-being; spa services,
namely, providing temporary accommodations and meals to clients of a health or
beauty spa.

Suspended on 7/27/05

(still suspended as of

5/7/12)

 





 



1 of 10

 

 



 

GPNO.

 

MARK

APPLICATION/

REGISTRATION NO.

 

APPLICANT

(CLASS) GOODS AND/OR SERVICES

 

STATUS

  484-009 THE ONE CHICAGO

SN: 78/528,416

Filed 12/7/04

THE ONE GROUP LLC (Class 43) hotels, restaurants, cafes, bar services, cocktail
lounges, resort hotels; resort lodging services; and spa services, namely,
providing temporary accommodations and meals to clients of a health or beauty
spa.

Suspended on 8/4/05 (still suspended as of 8/9/12)

484-010 THE ONE LOS ANGELES

SN: 78/528,424

Filed 12/7/04

THE ONE GROUP LLC (Class 43) hotels, restaurants, cafes, bar services, cocktail
lounges, resort hotels; health resort services, namely, providing food and
lodging that specialize in promoting patrons' general health and well-being; and
spa services, namely, providing temporary accommodations and meals to clients of
a health or beauty spa.

Suspended on 7/27/05 (still suspended as of 5/7/12)

484-011 THE ONE GROUP SN: 78/528,430, filed 12/7/04 THE ONE GROUP LLC (Class 43)
hotels, restaurants, cafes, bar services, cocktail lounges, resort hotels;
health resort services, namely, providing food and lodging that specialize in
promoting patrons' general health and well-being; and spa services, namely,
providing temporary accommodations  and meals to clients of a health or beauty
SJ:>a.

Suspended on 8/16/05 (still suspended as of 8/27/12)

484-018 THE ONE MIAMI

SN:78/663,799

Filed 7/5/05

THE ONE GROUP LLC

(Class 43) hotels, restaurants, cafes, bar

services, cocktail lounges, resort hotels; health resort services, namely,
providing food and lodging that specialize in promoting patrons' general health
and well-being; and spa services, namely, providing temporary accommodations and
meals to clients of a health or beauty spa.

Suspended on 7/27/07 (still suspended as of 4/3/12)



 

 

 

 

 



2 of 10

 

 

 



 

GPNO.

 

MARK

APPLICATION/

REGISTRATION NO.

 

APPLICANT

(CLASS) GOODS

AND/OR SERVICES

 

STATUS

484-019 THE ONE ATLANTIC CITY

SN:78/663,803

Filed 7/5/05

THE ONE GROUP LLC (Class 43) hotels, restaurants, cafes, bar services, cocktail
lounges, resort hotels; health resort services, namely, providing food and
lodging that specialize in promoting patrons' general health and well-being; and
spa services, namely, providing temporary accommodations  and meals to clients
of a health or beauty spa.

Suspended on 7/27/07 (still suspended as of

4/3/12)

915-002 STK

SN:78/691,571

Filed 8/2/05

 

RN: 3188230

Issued: 12/19/06

THE ONE GROUP LLC (Class 43) Bar services; Restaurants.

Registered

 

8 & 9 due: 12/19/16

915-004 Not Your Daddy's Steakhouse

SN: 77/003,892

Filed 9/21/06

 

RN:3,267,266

Issued: 7/24/07

The One

Group LLC

(Class 43) Restaurant and bar services.

Registered

 

8 & 15 Accepted:

8/11/12

 

8 & 9 due: 7/24/17

915-006



SN: 77/239,608

Filed 7/26/07

 

RN: 3,381,619

Issued: 2/12/08

The One

Group LLC

(Class 43) Restaurants; Bar services

Registered

 

8 & 15 due: 2/12/14

 

Renewal deadline 8 & 9 due: 2/12/18

915-015 UNMISTKABLE

SN: 77/917,096

Filed: 1/21/10

 

RN: 4,080,591

Issued: 1/3/12

The One

Group LLC

(Class 43) Cafe and restaurant services; Cafe- restaurants; Restaurant, bar and
catering services; Restaurants; Cafes; Cocktail lounges; Wine bars; Bar services

Registered

 

8&15 due: 1/3/18

 

Renewal due: 1/3/22



 

 



3 of 10

 

 



 

GPNO.

 

MARK

APPLICATION/ REGISTRATION NO.

 

APPLICANT

(CLASS) GOODS AND/OR SERVICES

 

STATUS

915-032  

SN: 85/379,387

Filed: 7/24/11

 

RN: 4,208,788

Issued: 9/18/12

The One Group LLC

(Class 43) Cafe services; Cocktail lounge services; Restaurant services,
including sit- down service of food and take-out restaurant services; Restaurant
services, namely, providing of food and beverages for consumption on and off the
premises; Serving food and drinks; Take-out restaurant services

Registered

 

8& 15 due: 9/18/18

 

Renewal 8 & 9 due:

9/18/22

915-032- CHLD  

SN: 85/976,398

Filed: 7/24/11

The One Group LLC

(Class 43) Bar services

Pending

 

Notice of Allowance:

8/28/12

 

Statement of Use due:

2/28/13

915-036 STK OUT...A GIRL'S GOTTA EAT

SN: 85/451,863

Filed: 10/20/11

The One Group LLC

(Class 43) Bar services

Pending

 

Notice of Allowance:

10/16/12

 

Statement of Use due:

4/16/13

915-036- CHLD STK OUT...A GIRL'S GOTTA EAT

SN: 85/976,492

Filed: 10/20/11

 

RN: 4,234,247

Issued: 10/30/12

The One Group LLC

(Class 43) Cafe services; Providing of food and drink; Restaurant services;
Restaurant services, including sit-down of food and take- out restaurant
services; Restaurant services, namely, providing of food and beverages for
consumption on and off the premises; Serving food and drinks; Take-out
restaurant services.

Registered

 

8 & 15 due: 10/30/18

 

Renewal 8 & 9 due:

10/30/22



 

 



4 of 10

 

 



 

GPNO.

 

MARK

APPLICATION/ REGISTRATION NO.

 

APPLICANT

(CLASS) GOODS

AND/OR SERVICES

 

STATUS

915-038 THE ONE NEW YORK

SN: 78/528,391

Filed 12/7/04

THE ONE GROUP LLC (Class 43) Bar services; Cafe services; Cocktail lounge
services; Restaurant services, including sit-down service of food and
take-restaurant services; Restaurant services, namely, providing of food and
beverages for consumption on and off the premises; Serving food and drinks;
Take-out restaurant services

Pending

 

Notice of Allowance:

7/17/12

 

Statement of Use due:

1/17/13

916-011 BAGATELLE

SN: 77/333,759

Filed: 11/20/07

 

RN: 3,595,950

Issued: 3/24/09

The One Group LLC

(Class 41) Night Clubs

 

(Class 43) Restaurant and Bar Services;

Restaurants; Wine Bars; Cocktail Lounges.

Registered

 

8 & 15 Due: 3/24/15

 

Renewal Due: 3/24/19

916-014 ICHI

SN: 77/444,715

Filed 4/10/08

The One Group LLC

(Class 41) Night clubs

 

(Class 43) Cafe and restaurant services; restaurants; Restaurant, bar and
catering services; Restaurants; Cafes; Cocktail lounges; Wine bars; Bar services

Suspended 7/24/08

Still suspended as of

8/8/12

916-018 ONE ROCKS

SN: 77/711,156

Filed: 4/9/09

The One Group LLC

(Class 41) Night clubs

 

(Class 43) Bar services

Suspended 1/6/10

Still suspended as of

7/24/12

916-024 Yl

SN: 77/840,881

Filed: 10/4/09

The One Group LLC

{Class 43) Cafe and restaurant services; Cafe-restaurants; Restaurant, bar and
catering services; Restaurants; Cafes; Cocktail lounges; Wine bars; Bar
services_

Suspended 12/31/09

Still suspended as of

7/10/12

 

 



5 of 10

 

 



 

GPNO.

 

MARK

APPLICATION/ REGISTRATION NO.

 

APPLICANT

(CLASS) GOODS

AND/OR SERVICES

 

STATUS

  916-033 HERAEA

SN: 85/615,048

Filed: 5/2/12

The One Group LLC

(Class 25) Athletic shoes; Baseball caps; Bathrobes; Beach shoes; Bolo ties; Bow
ties; Boxer shorts; Bras; Cap visors; Caps; Coats; Flip flops; Gloves; Halter
tops; Hats; Head scarves; Headwear; Hooded sweat shirts; Jackets; Leather
jackets; Leg-warmers; Leggings; Lingerie; Loungewear; Nightshirts; Pajama
bottoms; Pajamas; Panties; Pants; Raincoats; Sandals; Scarves; Shirts; Shoes;
Shorts; Skirts; Skorts; Skullies; Sleepwear; Slipper socks; Slippers; Sneakers;
Socks; Sports coats; Sports bra; Sweat bands; Sweat pants; Sweat shirts; Sweat
shorts; Sweat suits; Sweaters; T-shirts; Tank tops; Ties; Underwear; Wrist bands

 



(Class 41) Arranging and conducting nightclub entertainment events; Arranging
and conducting nightclub parties; Night clubs.

 



(Class 43) Bar services; Cafe services; Cocktail lounge services; Restaurant
services; Restaurant services, namely, providing of food and beverages for
consumption on and off the premises.

Pending

 

Foreign Priority due:

11/2/12

 

Publication Date:

10/2/12

916-034

WHERE GIRLS

GO TO PLAY

SN: 85/615,109

Filed: 5/2/12

The One Group LLC

(Class 41) Arranging and conducting nightclub entertainment events; Arranging
and conducting nightclub parties; Night clubs.

 

(Class 43) Bar services; Cafe services; Cocktail lounge services; Restaurant
services; Restaurant services, namely, providing of food and beverages for
consumption on and off the premises.

Pending

 

SOU or Ext. Due:

5/27/13

 

 

 



 

 

 

 

6 of 10

 



 

 



 

GPNO.

 

MARK

APPLICATION/ REGISTRATION NO.

 

APPLICANT

(CLASS) GOODS

AND/OR SERVICES

 

STATUS

  916-035

WHERE GIRLS

PLAY HARD

SN: 85/615,123

Filed: 5/2/12

The One Group LLC

(Class 41) Arranging and conducting nightclub entertainment events; Arranging
and conducting nightclub parties; Night clubs.

 

(Class 43) Bar services; Cafe services; Cocktail lounge services; Restaurant
services; Restaurant services, namely, providing of food and beverages for
consumption on and off the premises.

Pending

 

SOU or Ext. Due:

5/27/13



 



 



7 of 10

 

 

 



 

GPNO.

 

MARK

APPLICATION/ REGISTRATION NO.

 

APPLICANT

(CLASS) GOODS

AND/OR SERVICES

 

STATUS

  916-036 XISHI

SN: 85/699,765

Filed: 8/9/12

The One Group LLC

(Class 25) Athletic shoes; Baseball caps; Beach shoes; Belts; Bottoms; Bow ties;
Boxer shorts; Bras; Briefs; Briefs; Caps; Coats; Flip flops; Gloves; Gym shorts;
Halter tops; Hats; Head scarves; Headwear; Hooded sweat shirts; Jackets;
Leggings; Lingerie; Loungewear; Night shirts; Pajama bottoms; Pajamas; Panties;
Pants; Rainwear; Sandal-clogs; Sandals; Sandals and beach shoes; Scarves;
Shirts; Shoes; Shorts; Sleepwear; Slipper socks; Sneakers; Socks; Sports bras;
Stockings; Suspenders; Sweat bands; Sweat pants; Sweat shirts; Sweat suits;
Swimwear; T-shirts; Tanktops; Ties; Tops; Underwear

 

(Class 41) Arranging and conducting nightclub entertainment events; Arranging
and conducting nightclub parties; Night clubs

 

(Class 43) Bar services; Cafe services; Cocktail lounge services; Restaurant
services; Restaurant services, including sit-down service of food and take-out
restaurant services; Restaurant services, namely, providing of food and
beverages for consumption on and off the premises

Pending

 

Foreign Priority due:

2/9/13



 

 

 



8 of 10

 

 

 



 

GPNO.

 

MARK

APPLICATION/ REGISTRATION NO.

 

APPLICANT

(CLASS) GOODS

AND/OR SERVICES

 

STATUS

  916-037 XISHI

SN: 85/700,437

Filed: 8/10/12

The One Group LLC

(Class 25) Athletic shoes; Baseball caps; Beach shoes; Belts; Bottoms; Bow ties;
Boxer shorts; Bras; Briefs; Briefs; Caps; Coats; Flip flops; Gloves; Gym shorts;
Halter tops; Hats; Head scarves; Headwear; Hooded sweat shirts; Jackets;
Leggings; Lingerie; Loungewear; Night shirts; Pajama bottoms; Pajamas; Panties;
Pants; Rainwear; Sandal-clogs; Sandals; Sandals and beach shoes; Scarves;
Shirts; Shoes; Shorts; Sleepwear; Slipper socks; Sneakers; Socks; Sports bras;
Stockings; Suspenders; Sweat bands; Sweat pants; Sweat shirts; Sweat suits;
Swimwear; T-shirts; Tanktops; Ties; Tops; Underwear

 

(Class 41) Arranging and conducting nightclub entertainment events; Arranging
and conducting nightclub parties; Night clubs

 

(Class 43) Bar services; Cafe services; Cocktail lounge services; Restaurant
services; Restaurant services, including sit-down service of food and take-out
restaurant services; Restaurant services, namely, providing of food and
beverages for consumption on and off the premises

 

Pending

 

Foreign Priority due:

2/10/13



 

 

 

9 of 10

 



 

 





 

GPNO.

 

MARK

APPLICATION/ REGISTRATION NO.

 

APPLICANT

(CLASS) GOODS

AND/OR SERVICES

 

STATUS

  916-039

RHYTHM

HOTEL

SN: 85/726,014

Filed: 9/11/12

The One Group LLC

(Class 43) Hotel accommodation services; Hotel services; Residential hotel
services; Spa services, namely, providing temporary accommodations and meals to
clients of a health or beauty spa.

 

(Class 44) Day spa services, namely, nail care, manicures, pedicures and nail
enhancements; Health spa services for health and wellness of the body and
spirit, namely, providing massage, facial and body treatment services, cosmetic
body care services; Health spa services, namely body wraps, mud treatments,
seaweed treatments, hydrotherapy baths, and body scrubs.

 

(Class 45j Hotel concierge services.

Pending

 

Foreign Priority Due:

3/11/13

917-002

COCO DE VILLE

SN: 77/333,751

filed 11/20/07

 

RN: 3658860

Issued: 7/21/09

The One Group LLC

(Class 41) Night clubs

 

(Class 43) Restaurant and bar services; Restaurants; Cocktail lounges; Wine bars

Registered

 

8 & 15 due: 7/21/15

 

Renewal due: 7/21/19

 



 

 

 

10 of 10

 



 

 

 

